Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/1/22 has been entered.
 In amendments dated 9/1/22, Applicant amended claims 1 and 13, canceled no claims, and added no new claims.  Claims 1-20 are presented for examination.

Objections
	Claims 1 and 13 are objected to because of the following informality: the third limitation recites “the point of use data governance” but the preamble recites “a point of use data governance system,” creating an antecedent basis issue.

Rejections under 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In each claim the second limitation recites “publishing, by a producer, a function of the identified data asset across an interface.”  Examiner found mention of an interface in the specification in paragraphs 0016, 0026, 0028, and 0032 where the interface was used in different contexts, as a level of processing for a data asset (0016), a particular mechanism/device for implementing programmatic controls (0026), a means/mechanism for a data issue (0028), and an interface contracts service for a certifier (0032).  A person of ordinary skill in the art would not know which context/definition is intended by the recited interface and this term is indefinite.

Rejections under 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Govindugari (US 10,997,532).
With respect to claims 1 and 13, Govindugari teaches:
identifying a data asset stored in a repository, the data asset being a collection of data elements used for business decision making (column 3 lines 14-19 identifying Master Data Management (MDM) data stored in a storage, column 3 lines 3-13 MDM data used for business decision making); 
publishing, by a producer, a function of the identified data asset across an interface (columns 3-4 lines 60-30 presenting to users MDM data with dimensions of data and per lines of business (per function)); 
challenging, by at least one consumer, a fit for use of the identified data asset in the point of use data governance (columns 3-4 lines 60-30 users (consumers) evaluate/assess health/maturity of MDM data per lines of business); 
creating facts that govern at least one issue including the fit for use of the identified data asset via the publishing and challenging (columns 3-4 lines 60-30 creating MDM matrix, scores with information from user/consumer input for each measure of dimensions of the MDM data), 
resolving the issue of the data asset across the interface based on the created facts by updating the data asset and fit for use (column 4 lines 45-56 MDM questionnaires help evaluate said dimensions, columns 5-6 lines 38-9 improving the MDM data and its use through the questionnaires, also further description in columns 23-24 lines 51-3); and 
updating the data asset in the repository based on the resolving (column 1 lines 39-57 known in the art that MDM data is updated, columns 26-27 lines 52-12 MDM data maturity scores updated and improved when stored).
With respect to claim 13, Govindugari teaches a non-transitory computer readable medium including hardware design code thereon (column 30 lines 23-28 example of mass memory 526 in figure 5 is a computer readable storage medium storing instructions).
With respect to claims 2 and 14, Govindugari teaches wherein the producers and consumers are connected across an input-output (IO) device. (column 28 lines 55-64 a client computer includes an I/O interface device 548 figure 5).
With respect to claims 3 and 15, Govindugari teaches creating, by a producer, at least one data asset stored in a repository for use by at least one consumer (columns 30-4 lines 60-44 producers creating MDM questionnaire for consumers to evaluate).
With respect to claims 4 and 16, Govindugari teaches wherein the challenging comprises categorizing and aligning data assets, in a processor, for the producer and the at least one consumer as the data asset is transmitted across an IO device as the data asset is in use (columns 3-4 lines 60-30 MDM data in use as consumer evaluates it in questionnaire, categorized per lines of business).
With respect to claims 5 and 17, Govindugari teaches wherein creating facts comprises resolving disputes on the data asset, via a processor, across an IO device, a dispute occurring when an authoritative source of the data asset is unknown or where two or more data assets for the same purpose exist (column 28 lines 55-64 a client computer includes an I/O interface for consumers evaluating MDM data in questionnaires, column 2 lines 5-24 known in art that MDM maturity issues include multiple paths to implement strategies for MDM data, column 12 lines 42-60 using multiple evaluations of issues for [articular MDM data is disputing maturity of a given dimension/line of business).
With respect to claims 6 and 18, Govindugari teaches providing the data asset to future consumers based on right fit as defined by accuracy for the function (inherent that storing MDM data provides it for future use, also column 4 lines 57-67 consumer users creating a future score for MDM data, also columns 5-6 lines 38-9, column 36 lines 54-60).
With respect to claim 7, Govindugari teaches wherein the data asset is categorized at a subject level (columns 3-4 lines 60-30 MDM data by lines of business (subject)).
With respect to claim 8, Govindugari teaches wherein creating facts includes resolving any issue using resolution rules (column 3 lines 20-38 MDM data matrix and dimensions using standardized scale levels, also columns 36-37 lines 61-7, also columns 27-28 lines 65-7 standards used with analysis system for MDM data maturity).
With respect to claim 9, Govindugari teaches wherein the data asset is a certified data asset (column 5 lines 10-32 MDM data user ensures MDM data is accurate on assessment).
With respect to claim 10, Govindugari teaches wherein the data asset is a new data asset categorized according to a set of system rules (columns 3-4 lines 60-30 MDM data categorized by dimension, lines of business, plus inherent that all data is new at some point).
With respect to claims 11 and 19, Govindugari teaches further comprising assessing, by a certifier, the asset based on defined metrics (columns 17-18 Table 1C-1 part of assessment checks if MDM data is assessed with metrics, also columns 20-21 Table 1E, columns 21-22 Table 1F).
With respect to claims 12 and 20, Govindugari teaches wherein a health status of the data asset is determined through a data asset scoring process (columns 5-6 lines 38-9 scoring of MDM data analyzes data quality (health), also assessment helps with facilitating understanding of MDM data in the enterprise (health status of data), columns 17-18 Table 1C-1 data quality among assessment topics, also columns 19-20 Tables 1D-1 and 1D-2, columns 21-22 Table 1F).

Responses to Applicant’s Remarks
	Regarding rejections of claims 1-20 under 35 U.S.C. 101 for reciting methods of organizing human activity, specifically negotiating a dispute, without significantly more, in view of amendments reciting identifying a data asset stored in a repository and challenging the identified data asset in a point of use governance system, Examiner believes the claims now recite sufficiently more than negotiating a dispute and withdraws said rejections.  Regarding rejections of claims 1-20 under 35 U.S.C. 102 by Bersheh, Applicant’s amendments overcome Bersheh’s teachings.  Examiner conducted another search of the prior art and found Govindugari, which Examiner believes teaches the claims as shown above.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        9/30/22